Citation Nr: 1510537	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.  

2. Entitlement to a disability rating in excess of 10 percent for a scar of the right side of the neck prior to November 6, 2012, and in excess of 30 percent thereafter.  

3. Entitlement to a separate compensable disability rating for a painful scar of the right side of the neck prior to November 6, 2012, and in excess of 10 percent thereafter. 

4. Entitlement to a separate compensable disability rating for nerve dysfunction of the right side of the neck.  

5. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Veteran represented by:	Timothy White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to August 1974 and from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing in July 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

In May 2012 the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

While the issue of entitlement to a disability evaluation in excess of 10 percent for a scar of the right neck was in remand status, the RO denied the Veteran's claim for service connection for a lumbar spine disability in a June 2013 rating decision.  He properly perfected his appeal of that rating decision to the Board.  

In May 2014, the Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) due to his right neck scar.  TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001).  Because the Veteran seeks the highest evaluation possible for his scar and has asserted that he is unemployable because of it, the Board has taken jurisdiction over a claim for a TDIU. 

In an October 2014 rating decision, the RO granted a 30 percent disability rating for the Veteran's scar of the right side of his neck, effective November 6, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In the same rating decision, the RO also granted a separate 10 percent evaluation under Diagnostic Code 7804 for his scar being painful and a noncompensable evaluation for nerve dysfunction associated with his scar under Diagnostic Code 8207 as of November 6, 2012.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a lumbar spine disability, for a separate compensable rating for nerve dysfunction of the right side of the neck, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to November 6, 2012, the Veteran's scar caused one characteristic of disfigurement.  

2. Beginning November 6, 2012, the Veteran's scar caused two characteristics of disfigurement and did not cause visible or palpable tissue loss or distortion or asymmetry of any facial features.  

3. The Veteran's scar of the right side of the neck was painful prior to November 6, 2012.  


CONCLUSIONS OF LAW

1. Prior to November 6, 2012, the criteria for a disability rating in excess of 10 percent for a scar on the right side of the neck were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7800 (2014).

2. Beginning November 6, 2012, the criteria for a disability rating in excess of 30 percent for a scar on the right side of the neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7800 (2014).

3. The criteria for a separate 10 percent evaluation for a painful scar of the right side of the neck were met prior to November 6, 2012; an increased rating in excess of 10 percent is not warranted as of November 6, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in January 2009 satisfied the duty to notify provisions with regard to the Veteran's claims.  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, Social Security Administration (SSA) and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his scar in detail sufficient to allow the Board to make a fully informed determination.  Barr, 21 Vet. App. 303 (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in July 2011 before the undersigned.  The hearing focused on the elements necessary to substantiate increased rating claim and, through his testimony and his attorney's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The Board remanded the issue of entitlement to a disability rating in excess of 10 percent for a scar of the right side of the neck in May 2012 so that the Veteran could undergo a dermatology examination with a different examiner from the one who conducted his February and September 2009 VA examinations.  This was accomplished in November 2012 and September 2014.  The Board is also satisfied that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Ratings for a Scar of the Right Side of the Neck

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Diagnostic Code 7800

As a preliminary matter, the Board notes that the criteria for rating skin disabilities, including scars, were revised effective October 23, 2008.  The Veteran filed his claim in December 2008.  The revised criteria pertain to claims received on or active October 23, 2008.  73 Fed. Reg. 54,710 -12 (Sept. 23, 2008).  Therefore, the Board will consider only the criteria that became effective on October 23, 2008.  

The Veteran's scar of the right side of the neck is evaluated under Diagnostic Code 7800, burn scar(s) of the head, face or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2014).  In its February 2009 rating decision, the RO increased the Veteran's disability rating from noncompensable to 10 percent under Diagnostic Code 7800, effective December 25, 2008, the date of his claim.  In its October 2014 rating decision, the RO increased his disability rating to 30 percent, effective November 6, 2012.  

Diagnostic Code 7800 for the evaluation of burn scar(s) of the head, face or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck provides that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under Diagnostic Code 6063 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.  Additional explanatory notations state that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate Diagnostic Codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 and 5 (2014).

The Veteran underwent a VA examination in February 2009.  He asserted that his scar caused spasms in his neck and limited his ability to move his neck and shoulder.  Upon examination, his scar was 11 centimeters by .8 centimeters.  The examiner noted that the Veteran's disfigurement and hypopigmentation was less than 6 square inches.  He did not have tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, abnormal texture, or limitation of motion.  

In March 2009, the Veteran asserted that his scar was painful.  

In September 2009, the Veteran underwent a second VA examination with the same examiner.  He reported pain, skin breakdown, tenderness, and spasm on the right side of his face.  Upon examination, he had a linear, hypopigmented scar that was 12 centimeters by 1 centimeter.  It had a shiny texture.  Upon examination, his scar was not painful and there was no skin breakdown.  The examiner found that it was superficial with no underlying tissue damage, edema, inflammation, or keloid.  He found that the scar was "not disfiguring," and that he did not have limitation of motion or limitation of function.  It was not inflexible.  The ranges of motion of his neck were normal.  The examiner stated that the Veteran's concentration was limited during pain flares and that it made him feel uncomfortable and self-conscious.  

At his July 2011 hearing, the Veteran testified that his scar was painful.  He also asserted that he had muscle spasm in his neck that pulled the right side of his face such that he drooled occasionally.  He stated that his scar became dry in winter and that it was sensitive to cold.  The Board finds that his testimony was competent and credible.  

Prior to November 6, 2012, the evidence of record did not show that the Veteran's disability picture met the criteria for a 30 percent rating under Diagnostic Code 7800.  Specifically, visible or palpable tissue loss was not found.  Further, neither gross distortion or asymmetry of one facial feature nor paired set of features was found and the Veteran did not assert that he had these symptoms.  Lastly, the record did not show that the Veteran had two or three characteristics of disfigurement.  The Veteran's scar created one characteristic of disfigurement.  Specifically, it was at least 1/4 inch (.6 centimeters) wide at its widest part.  It was measured as being .8 centimeters wide in February 2009 and 1 centimeter wide in September 2009.  

With regard to the other characteristics of disfigurement, his scar was not 5 or more inches (13 centimeters) in length.  The medical evidence did not show that it had elevated or depressed surface contour or that it was adherent to underlying tissue.  Although he had hypopigmentation, his scar did not exceed 6 square inches (39 square centimeters).  Because his scar did not exceed 6 square inches (39 square centimeters), the characteristics involving abnormal texture, missing underlying soft tissue, and indurated or inflexible skin were not present.  

The Veteran underwent a third VA examination on November 6, 2012 with a different examiner from the one who conducted his February 2009 and September 2009 examinations.  The November 2012 VA examination was the basis for the assignment of a 30 percent rating under Diagnostic Code 7800.  The examiner noted that the Veteran had a tumor removed from his neck in 1972.  The examiner stated that he had a "...large visible scar which starts in front of his right ear, runs down under the ear and up behind the ear, about half way, and then swings down the side of his neck in a long crescent."  The scar was well-healed but visible.  It was stable and did not cause "skin problems" such as sloughing of the skin and traction deformity.  Upon examination, the Veteran had decreased sensation to monofilament testing on the right side of his neck on each side of his scar for several inches.  He had "total anesthesia" to touch or point sensitivity on the scar itself.  He had a normal right ear and ear canal.  His scar was painful but not tender to palpation.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The examiner found that the scar was 18 centimeters by 1 centimeter and that it had an area of hyperpigmentation and abnormal texture that was 12 centimeters by 2 centimeters.  The examiner noted that there was no distortion or asymmetry of the Veteran's facial features and no palpable tissue loss.  The examiner concluded that the scar did not result in limitation of function and did not impact his ability to work.  The examiner considered color photographs submitted by the Veteran in addition to conducting an in-person examination.  

The findings of the VA examiner show that beginning on the date of the examination, the Veteran's scar caused two characteristics of disfigurement.  Specifically, his scar was more than 13 centimeters long and more than .6 centimeters wide at its widest part.  The examiner did not find that the surface contour of the scar was elevated or depressed or adherent to underlying tissue.  Because the area of his scar did not exceed 6 square inches (39 square centimeters), the characteristics of disfigurement pertaining to hypo- or hyperpigmentation, abnormal texture, missing soft tissue, or indurated and inflexible skin do not apply.  Therefore the criteria for a 50 percent rating as related to characteristics of disfigurement are not met because four or five must be present to warrant a 50 percent rating.  38 C.F.R. § 4.118 (2014).  Further, the examiner found that there was no palpable tissue loss and no distortion or asymmetry of facial features.  As a result, the Veteran's scar is not more closely described by the 50 percent criteria.  Id.  

The Veteran underwent his most recent VA examination in September 2014.  The examiner found that the scar was not painful.  It was described as stable with no adherence to underlying tissue or missing underlying soft tissue.  It did not have depressed or elevated texture.  In contrast to the findings of the November 2012 examiner, the September 2014 examiner found that there was no abnormal pigmentation.  He measured the scar as 17 centimeters by .8 centimeters, meeting two characteristics of disfigurement.  The scar did not cause gross distortion of facial features or tissue loss.  It did not cause limitation of function or impact his ability to work.  Based upon the findings of the VA examiner, the scar resulted in two characteristics of disfigurement based upon its dimensions.  It did not result in elevated or depressed surface contour.  Its dimensions were not sufficient to meet the criteria for any of the characteristics of disfigurement that required an area in excess of 6 square inches (39 square centimeters).  It did not cause visible or palpable tissue loss, and did not cause distortion or asymmetry of two features or paired sets of features.  Therefore, the findings of the September 2014 VA examiner do not support a 50 percent rating.  Id.  

The November 2012 VA examiner found that the Veteran's neck and shoulder had limitation of motion, but specifically found that his scar did not cause limitation of function.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his neck and shoulder limitation of motion is caused by his scar, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  There are many potential causes for limitation of motion of the Veteran's neck and shoulder, and a competent medical examiner specifically found that his scar did not cause limitation of function.  The findings of the VA examiner are more probative than the Veteran's lay assertion.  Separate ratings for limitation of motion of the neck and shoulder are not warranted.  

At his November 2012 VA examination, the examiner found that his decreased grip strength and range of motion in his right arm was due to two rotator cuff surgeries for a post-service injury.  In this case, the Veteran is not competent to opine as to whether his right arm weakness and limitation of motion are caused by his scar because it falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. 3d at 1377 n.4.  There are many potential causes for weakness and limitation of the right arm and a competent medical examiner specifically identified the cause in this case.  The findings of the VA examiner are more probative than the Veteran's lay assertion.  Separate ratings for weakness and limitation of motion of the right arm are not warranted.  

In summary, the Board finds that under Diagnostic Code 7800 the overall disability picture for the Veteran's scar of the right side of the neck does not more closely approximate a disability rating in excess of 10 percent prior to November 6, 2012, nor to a disability rating in excess of 30 percent thereafter.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2014).  

B. Separate Rating for Painful Scar

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2014).  A 20 percent rating requires three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  Id.

The Veteran underwent a VA examination in February 2009.  The examiner reported that the area around his scar was sensitive to touch.  The examiner noted that the Veteran experienced subjective pain.  At his September 2009 VA examination conducted by the same examiner, he again reported pain and tenderness.  The examiner found that his concentration was limited during flares of pain, and that his scar was uncomfortable.  However, his scar was not found to be painful at his examination.  In a March 2009 statement, the Veteran challenged the adequacy of the VA examination conducted in February 2009.  He asserted that the examination took approximately five minutes, and that he did not agree with the examiner's finding that the scar was not painful.  At his July 2011 hearing, the Veteran testified that the VA examiner did not touch his scar in either February or September 2009, and again stated that it was painful.  The Veteran is competent to report that his scar is painful.  The Board finds his assertion credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Therefore, based upon his lay assertions, a separate 10 percent evaluation for a painful scar of the right side of the neck is warranted prior to November 6, 2012 under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2014).  A rating in excess of 10 percent is not warranted, during the appeal period, as the Veteran does not have three or four scars that are painful or unstable. 

Diagnostic Codes 7801 and 7802 are not applicable because they pertain to scars that are not of the head, face, or neck.  Id.  Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  In this case, a separate rating for nerve dysfunction has been assigned under Diagnostic Code 8207 and is discussed in the Remand portion of this decision.  The medical and lay evidence, as discussed above, does not show that his scar creates any other disabling effects aside from those addressed under Diagnostic Codes 7800 and 7804.  

C. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's scar of the right side of the neck are contemplated by the schedular criteria set forth in Diagnostic Code 7800, which contemplates disfigurement, and 7804, which contemplates pain.  The Veteran is also assigned a separate rating for nerve dysfunction under Diagnostic Code 8207.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected scar, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

A disability rating in excess of 10 percent for a scar of the right neck prior to November 6, 2012, and to a disability rating in excess of 30 percent thereafter is denied.  

A separate 10 percent evaluation for a painful scar of the right side of the neck is granted prior to November 6, 2012; a rating in excess of 10 percent as of November 6, 2012, is denied.   


REMAND

In its May 2012 remand, the Board directed the RO to schedule the Veteran for an appropriate examination to determine neurologic symptoms associated with the Veteran's neck scar.  Although the RO granted a separate evaluation for nerve dysfunction under Diagnostic Code 8207, the Veteran was not afforded an examination responsive to the Board's remand directive.  Specifically, the information provided by the examiner does not provide information necessary to determine the Veteran's level of disability under the applicable rating criteria.  A neurological examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

While the Veteran's scar claims were in remand status, he perfected an appeal of the issue of entitlement to service connection for a lumbar spine disability.  In his February 2014 Substantive Appeal, he requested a video conference hearing.  He was notified that he had been placed on the list to await a video conference hearing, but none was scheduled.  The issue of entitlement to service connection for a lumbar spine disability must be remanded to the AOJ so that a video conference hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2014).

As the matter of entitlement to a TDIU may be impacted by the outcome of the issues that are being remanded, it is remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for neurological examination with an appropriate clinician for his nerve dysfunction related to his scar of the right side of the neck.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If possible, attempt to schedule the examination at a time when the Veteran is experiencing a flare-up of his condition through his reported instances of muscle spasm due to the underlying scar.  

b. The examiner should indicate all present neurological symptoms and manifestations attributable to the Veteran's service-connected scar of the right side of the neck in accordance with the rating criteria set forth in 38 C.F.R. § 4.124a which address complete and incomplete paralysis of the nerves.  If there is an affected nerve due to the scar, the examiner must specify which nerve and describe the level of impairment in terms such as "mild," "moderate," "moderately severe," or "severe."  

c. The examiner must address whether, during a flare-up, the Veteran has difficulty chewing, loss of motor coordination, or any other neurological impairment attributable to his scar.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to a separate compensable disability rating for nerve dysfunction of the right side of the neck  and to a TDIU.   If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

3. Schedule the Veteran for a video conference hearing at the AOJ at the earliest available opportunity with regard to the issue of entitlement to service connection for a lumbar spine disability.  The AOJ should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


